EXHIBIT 10(e)16

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

MISSISSIPPI POWER COMPANY

 

Effective as of March 1, 2008, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Mississippi Power Company (the “Company”).

 

Anthony J. Topazi

President and Chief Executive Officer

$392,343

Frances V. Turnage

Vice President, Treasurer and Chief Financial Officer

$227,640

Donald R. Horsley

Vice President

$254,818

Kimberly D. Flowers

Vice President

$216,775

John W. Atherton

Vice President

$190,021

 

 

 

 

 

 

 

 